Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings submitted on (05/05/2021, and 07/12/2021) have been reviewed and accepted by the examiner.

Response to Arguments
	Regarding the applicants arguments of pages 7-8:
The examiner respectfully agrees that Choi does not display a list of applications, Examiner respectfully enters Jalil (US 20180077092 A1) Jalil teaches displaying on the created interactive collaboration session,(Collaboration application session) by each of the plurality of electronic devices, (0031; End user devices running the collaboration application)  a list of a plurality of applications installed natively on each of the plurality of electronic devices; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340)
and wherein each of the plurality of applications displayed in the list are accessed natively (accessed within the native collaboration application) by each of the plurality of users; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340; if the application is native to the client device then its tools within the application are also native as Jalil does not discuss loading the tools from the web to the native application)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi to include accessing tools of an application stored within a collaboration application native to the users client device as its taught by Jalil 
	The suggestion/motivation for doing so is to be able to enhance problem solving in collaboration 0001-0006

	A new grounds of rejection can be found below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20190312917 A1) in view of Jalil (US 20180077092 A1)

Regarding claim 1, Choi teaches a method, comprising: (0003; Method for collaboration conference)
 	creating, by a collaborative canvas application executing on an a plurality of electronic device, (0010 collaboration application on collaboration device 102 and 104) an interactive collaboration session (0010; virtual meeting) amongst a plurality of users; (0010-0011; virtual meeting between users with collaboration tools such as a whiteboard that’s synchronized between devices)
wherein each of the plurality of users (users in the virtual meeting) is associated with a corresponding electronic device (See Fig 1 devices 102 and 104) of the plurality of electronic devices; (Fig 1; 0010; Collaboration areas include collaboration devices associated with the users using them; Examiner notes “associated with” is a broad in its scope, the users are using the devices for collaborating and therefore are associated with them)
 receiving, by each of the plurality of electronic devices, one or more interactions (edits and modifications) associated with the plurality of applications (collaboration app on each device and associated modules such as whiteboard, resource editor, image recognition) from the plurality of users, (0010-0011; 0024-0025; simultaneously editing files or whiteboard documents and synchronizing them across applications)
wherein the plurality of applications (0024-0025; whiteboard functionality, resource editor, image recognition) are initiated within the interactive collaboration session, (creating and editing whiteboard document) based on the one or more interactions received from the plurality of users (virtual meeting) (0010-0011; 0013; 0024-0025; The virtual meeting can be video and audio, within the meeting there is a collaboration workspace, that uses and includes different functionality modules and are used in the virtual meeting, such as creating and editing a whiteboard document)
and wherein each of the plurality of applications are accessed natively by each of the plurality of users; (0010; 0012; the application and all of its modules are stored and executed locally)
 	and synchronizing in real-time (real-time editing and synchronizing), by each of the plurality of electronic device, each of the one or more interactions (edits and modifications) received from the plurality of users (users in the meeting) for enabling collaboration between the plurality of users.  (0010-0011; 0024; 0047; virtual meeting between users with collaboration tools such as a whiteboard that is edited and synchronized between devices in real-time)
Choi does not explicitly teach displaying on the created interactive collaboration session, by each of the plurality of electronic devices, a list of a plurality of applications installed natively on each of the plurality of electronic devices;
and wherein each of the plurality of applications displayed in the list are accessed natively by each of the plurality of users;
In an analogous art Jalil teaches displaying on the created interactive collaboration session,(Collaboration application session) by each of the plurality of electronic devices, (0031; End user devices running the collaboration application on devices 122-128; fig. 1)  a list of a plurality of applications installed natively on each of the plurality of electronic devices; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340)
and wherein each of the plurality of applications displayed in the list are accessed natively (accessed within the native collaboration application) by each of the plurality of users; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application 112 is installed and ran natively on the user’s electronic device and includes a list of tools 318 accessible within the collaboration application see Fig 3; 318, 310, 340; thus if the application is native to the client device then its tools 318 within the application are also native as Jalil does not discuss loading the tools from the web to the native application)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi to include accessing tools of an application stored within a collaboration application native to the users client device as its taught by Jalil 
	The suggestion/motivation for doing so is to be able to enhance problem solving in collaboration 0001-0006


Regarding claim 2, Choi in view of Jalil teach the method of claim 1, and is disclosed above, Choi further teaches further comprising integrating the collaborative canvas application within at least one of video conferencing tools, and online meeting tools (0013; 0022; the collaboration applications includes video conferencing)

Regarding claim 3, Choi in view of Jalil teach the method of claim 1, and is disclosed above, Choi further teaches wherein each of the plurality of users interact with the plurality of applications concurrently (0010-0012; simultaneously editing a document while video conferencing)

Regarding claim 4, Choi in view of Jalil teach the method of claim 1, and is disclosed above, Jalil further teaches, wherein the native access to applications corresponds to a user accessing at least one application of the plurality of applications displayed in the list or files installed and/or stored on the associated electronic device (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340; if the application is native to the client device then its tools within the application are also native as Jalil does not discuss loading the tools from the web to the native application; 0045; users can access and upload content files and documents stored on the client device to other users)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi to include accessing tools of an application stored within a collaboration application native to the users client device as its taught by Jalil 
	The suggestion/motivation for doing so is to be able to enhance problem solving in collaboration 0001-0006


Regarding claim 5, Choi in view of Jalil teach the method of claim 1, and is disclosed above, Choi further teaches wherein the one or more interactions (editing whiteboard document) comprises events (0011; typing) performed by the plurality of users (0027; 0029; 0031; plurality of collaborators)  by using the corresponding electronic device (0011-0012; editing the whiteboard document by users by operations such as drawing or typing) OR one or more device 31Attorney Docket No. HUD 1006 peripherals attached to the corresponding electronic device, 
wherein the events (typing) comprise at least one of a mouse click event, a scrolling event, a typing event,(typing) or a hover event.  (0011-0012; editing the whiteboard document by users by operations such as drawing or typing)

	Regarding claims 6-10, they inherit the same rejection as claims 1-4 for reciting similar limitations in the form of a device claim. (0011; collab device)

	Regarding claims 11, they inherit the same rejection as claims 1 for reciting similar limitations in the form of a non-transitory computer readable medium (0052; non-volatile memory storing instructions)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451